Case:19-05891-ESL7 Doc#:138 Filed:08/07/20 Entered:08/07/20 16:29:17                 Desc: Main
                           Document Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO

    In re:                                           Case No. 19-05891 (ESL)

    NEW ENERGY CONSULTANTS &                         Chapter 11
    CONTRACTORS, LLC

                        Debtor.

                                     MOTION TO INFORM

 TO THE HONORABLE ENRIQUE S. LAMOUTTE
 UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW, secured creditor Parliament High Yield Fund, LLC (“Parliament”),

 through its respective undersigned counsel, and respectfully submits this Motion to Inform in

 connection with New Energy Consultants & Contractors, LLC’s (the “Debtor”) Motion to Convert

 to Chapter 7 (the “Motion to Convert”) in Docket Entry 125.

        1.      As advanced in the Motion to Inform filed in Docket Entry 135, certain parties,

 including Parliament and the Debtor (together, the “Parties”) have executed a Term Sheet which

 delineates the terms and conditions of a forthcoming settlement agreement for the repayment of

 Parliament’s Claim, as such term is defined therein. See, Docket No. 135.

        2.      Further, as of today, the Parties have exchanged a proposed settlement agreement

 consistent with the terms of the executed Term Sheet, which Parliament expects the Parties to

 execute within the next week. Based on such developments, Parliament hereby informs its consent

 to the entry of an order granting the Motion to Convert.

        WHEREFORE, Parliament respectfully requests that the Court takes notice of the

 foregoing.

        RESPECTFULLY SUBMITTED,

        In San Juan, Puerto Rico, this 7th day of August 2020.

                                                 1
Case:19-05891-ESL7 Doc#:138 Filed:08/07/20 Entered:08/07/20 16:29:17                  Desc: Main
                           Document Page 2 of 2



         WE HEREBY CERTIFY that on this same date, we electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 to the participants in this case, including the United States Trustee.

                                                M | P | M MARINI PIETRANTONI MUNIZ, LLC.
                                                Attorneys for Parliament High Yield Fund, LLC
                                                250 Ponce de León Ave.
                                                Suite 900
                                                San Juan, P.R. 00918
                                                Tel. (787) 705-2171

                                                /s/ Luis C. Marini-Biaggi
                                                Luis C. Marini-Biaggi
                                                USDC No. 222301
                                                E-mail: lmarini@mpmlawpr.com

                                                s/ Carolina Velaz-Rivero
                                                Carolina Velaz-Rivero
                                                USDC No. 300913
                                                E-mail: cvelaz@mpmlawpr.com

                                                /s/ Ignacio J. Labarca-Morales
                                                Ignacio J. Labarca-Morales
                                                USDC No. 303307
                                                E-mail: ilabarca@mpmlawpr.com




                                                2
